DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-36 are pending and being examined.

Response to Amendment
The previous rejection of Claims 27, 31, 34, and 35, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 17-29, and 31-35, under 35 U.S.C. 103 as being unpatentable over CN 102002142 A to Liu et al. (hereinafter Liu), in further view of US 6,784,273 B1 to Spaans et al. (hereinafter Spaans) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 30 under 35 U.S.C. 103 as being unpatentable over Liu in view of Spaans, as applied to claim 17 and 28 above, and further in view of US 2009/0099600 A1 to Moore et al. (hereinafter Moore) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 36 under 35 U.S.C. 103 as being unpatentable over Liu in view of Spaans, as applied to claim 17 and 28 above, and further in view of US 6,087,465 A to Seppala et al. (hereinafter Seppala) are withdrawn in light of the Applicant’s amendments.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 18, 20-22, 24, 26-28, 31-35, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,842,583 A1 to Novak (hereinafter Novak) and as evidenced by Rokicki et al., “ROP of Cyclic Carbonates and ROP of Macrocycles,” Polymer Science: A Comprehensive Reference, pp. 247-287, (2012), (hereinafter Rokicki).

Regarding claims 17, 18, 20-22, 24, 26-28, 31-35, Novak teaches a biodegradable polyurethane composes of a block ABA poly(ester-ether) diol, polyoxyalkylene polymer, diisocyanate and a low molecular polyol (See abstract), used in the field of medicine devices (para 1-3) such as coatings for biodegradeable stents (para 23-24). Novak specifically teaches the polyester “PC” is obtained from reacting poly(oxypropylene) diol with caprolactone and tin(ii) 2-ethylhexanoate catalyst, i.e. stannous octoate (para 28-29). In Example 7, the polyurethane is then formed by first reacting the above polyester PC with poly(oxyethylene) .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 17, 18, 20-22, 24, 25, 26-28, and 31-35, is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak, as evidenced by Rokicki, or in further view of US 6,784,273 B1 to Spaans et al. (hereinafter Spaans).


Novak further teaches that the polyester can be obtained from lactide, caprolactone, and mixtures thereof. (para 12).
Novak is silent regarding whether the copolyester is “random”.
Novak does not explicitly teach wherein the molar% of lactide and caprolactone.
However, Spaans teaches a biomedical polyurethane obtained by reacting a polyester (co)polymer with a diol and diisocyanate (See abstract, and col 2, ln 4-24), wherein the diol can be butanediol or hexanediol (col 3, ln 2), and the diisocyanate can be butanediisocyanate (col 4, ln 23). The above is in the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Novak. Spaans further teaches suitable polyester (co)polymer include linear random copolyesters such as a 50/50 mol% of caprolactone and lactide (col 4, ln 40-46, Example 5, col 5, ln 1-4), which meets the claimed random copolyester cited in claims 17 and 25. Spaans further teaches that there is focus on caprolactone and lactide based polyurethanes because they have improved biocompatibility. (col 1, ln 47-53).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the 50/50 mol% of caprolactone and lactide in Spaans for the polyester of Novak because Spaans teaches the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Novak, and Spaans further teaches the caprolactone/lactide copolymers are suitable polyesters to use in biomedical polyurethanes (col 4, ln 40-46, Example 5, col 5, ln 1-4), and further teaches that caprolactone and lactide based polyurethanes have improved biocompatibility. (col 1, ln 47-53).
Claim(s) 17-22, 24, 26-28, 31-35, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0015894 A1 to Heijkants et al. (hereinafter Heijkants) and as evidenced by Rokicki et al., “ROP of Cyclic Carbonates and ROP of Macrocycles,” Polymer Science: A Comprehensive Reference, pp. 247-287, (2012), (hereinafter Rokicki).

Regarding claims 17, 18, 20-22, 24, 26-28, and 31-35, Heijkants teaches a method of preparing polyurethanes used in the field of biomedical materials such as foams and scaffolds (See abstract, para 1-3 and 96-98), comprising reacting a macrodiol with an excess of diisocyanate to form a macrodiisocyanate, removing the remaining unreacted diisocyanate, and reacting the macrodiisocyanate with the chain extender (para 27-31). Specifically, the macrodiol is a copolyester (para 71-72) obtained from polymerizing butanediol with caprolactone with stannous octoate to form a poly(caprolactone) prepolymer (Example 1 and 14, para 144 and 173), which is then reacted with excess BDI to obtain a macrodiisocyanate, distilling off the surplus diisocyanate, and then reacting it with the BDO chain extender (Example 1, para 144), or alternatively reacting the poly(caprolactone) prepolymer with the isocyanate urethane block of butanediisocyanate-butanediol-butanediisocyanate (BDI-BDO-BDI), (Example 14, para 173). Heijkants further teaches examples of the above isocyanate urethane block include hexanediisocyanate-butanediol-hexanediiisocyante (HDI-BDO-HDI), (para 86), which demonstrates that the above HDI-BDO-HDI is a suitable isocyanate urethane block for biomedical polyurethanes.  The above poly(caprolactone) prepolymer with the caprolactone meets the soft segment as cited in Example 1, page 15, ln 5-9 of the Applicant’s specification and further meets the “random” copolyester since it is synthesized with stannous 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the HDI-BDO-HDI for the BDI-BDO-BDI isocyanate urethane block because Heijkants further teaches examples of the above isocyanate urethane block include hexanediisocyanate-butanediol-hexanediiisocyante (HDI-BDO-HDI), (para 86), which demonstrates that the above HDI-BDO-HDI is a suitable isocyanate urethane block for biomedical polyurethanes.  (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Regarding claim 19, as cited above and incorporated herein, Heijkants teaches claims 17 and 28.
Heijkants further teaches that suitable diols for use as the chain extender include 1,8-octanediol, or 1,12-dodecanediol (para 82), which demonstrates that the above  1,8-octanediol, or 1,12-dodecanediol are suitable chain extenders for biomedical polyurethanes.

The above dodecanediol meets the claimed C and the above butanediisocyanate meets the claimed B, so the resultant B-C-B would result in 20 linear carbons which meets claim 19.

Claim(s) 17-22, 24, 25, 26-28, and 31-35, is/are rejected under 35 U.S.C. 103 as being unpatentable over Heijkants, as evidenced by Rokicki, or in further view of US 6,784,273 B1 to Spaans et al. (hereinafter Spaans).

Regarding claims 25, as cited above and incorporated herein, Heijkants teaches claims 17-22, 24, 26-28, and 31-35.
Heijkants further teaches that the polyester can be obtained from lactide, caprolactone, and combinations thereof. (para 71).
Heijkants is silent regarding whether the copolyester is “random”.
Heijkants does not explicitly teach wherein the molar% of lactide and caprolactone.
However, Spaans teaches a biomedical polyurethane obtained by reacting a polyester (co)polymer with a diol and diisocyanate (See abstract, and col 2, ln 4-24), wherein the diol can  linear random copolyesters such as a 50/50 mol% of caprolactone and lactide (col 4, ln 40-46, Example 5, col 5, ln 1-4), which meets the claimed random copolyester cited in claims 17 and 25. Spaans further teaches that there is focus on caprolactone and lactide based polyurethanes because they have improved biocompatibility. (col 1, ln 47-53).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the 50/50 mol% of caprolactone and lactide in Spaans for the polyester of Heijkants because Spaans teaches the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Heijkants, and Spaans further teaches the caprolactone/lactide copolymers are suitable polyesters to use in biomedical polyurethanes (col 4, ln 40-46, Example 5, col 5, ln 1-4), and further teaches that caprolactone and lactide based polyurethanes have improved biocompatibility. (col 1, ln 47-53).

Claims 19, 23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak, as evidenced by Rokicki, or in further view of Spaans, as applied to claim 17 and 28 above, and further in view of US 2009/0099600 A1 to Moore et al. (hereinafter Moore).

Regarding claims 19 and 30, as cited above and incorporated herein, Novak teaches claims 17 and 28.

Novak does not explicitly teach more than 16 linear carbon atoms of claim 19 and wherein C comprises two or more different diol compounds at different lengths.
However, Moore teaches a polyurethane used in the field of biomedical and biodegradable devices (See abstract and para 2-3), wherein the polyurethane is obtained from diisocyanates, polyols, and one or more chain extenders (para 23), wherein the diisocyanate can be hexamethylene diisocyanate (para 42), the polyol can contain segments of caprolactone and lactic acid (para 51), and the chain extenders include convention chain extenders such as butanediol (para 55). The above is in the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Novak. Moore further teaches the chain extenders further include ester diols used in combination with conventional extenders (para 58), wherein the ester diols have the formula 
    PNG
    media_image1.png
    90
    190
    media_image1.png
    Greyscale
, wherein R1 and R2 are independently C1-C20 alkylene (para 59), such as 
    PNG
    media_image2.png
    80
    314
    media_image2.png
    Greyscale
, (para 60), which qualify as diols with different chain lengths cited in claim 30. Moore further teaches the above ester diols can be used in combination with conventional extenders to produce polyurethanes that degrade at faster rates. (para 58).

    PNG
    media_image2.png
    80
    314
    media_image2.png
    Greyscale
chain extender of Moore in combination with the butanediol chain extender of Novak because Moore teaches the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Novak, and Moore further teaches the above ester diols can be used in combination with conventional extenders to produce polyurethanes that degrade at faster rates. (para 58).
Using the above teachings, the B-C-B correlates to ((4+7)+6+(4+7)) and 28 linear carbons, which meets claim 19.

Regarding claim 23, as cited above and incorporated herein, Novak teaches claims 17 and 28.
Novak teaches the catalyst of dibutyl tin(II) dilaurate (i.e. stannous octoate) in an amount of 0.01 ml of a 0.1mol/l solution, i.e. 0.000001 mol, when reacting with 0.27 g of butanediol (i.e. 0.003 mol), (para 35), which correlates to 0.033 mol% of C and meets the amount of claim 23, and further teaches that amine type catalyst can be used (para 21).
Novak does not explicitly teach a three or more alcohol group in C.
However, Moore teaches a polyurethane used in the field of biomedical and biodegradable devices (See abstract and para 2-3), wherein the polyurethane is obtained from diisocyanates, polyols, and one or more chain extenders (para 23), wherein the diisocyanate 
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the triethanolamine of Moore for the stannous octoate catalyst of Novak because Moore teaches the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Novak, and Moore further teaches the catalyst to further speed up the polymerization reaction can be a stannous octoate or triethanolamine (para 70), which demonstrates that triethanolamine is known in the art as a suitable catalyst to speed up the polymerization reaction. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07)

Claims 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak, as evidenced by Rokicki, or in further view of Spaans, as applied to claim 17 and 28 above, and further in view of US 6,087,465 A to Seppala et al. (hereinafter Seppala).


Novak does not explicitly teach monitoring the isocyanate groups by FT-IR.
However, Seppela teaches a poly(esterurethane) and preparation thereof, used in the field of biodegradable polymers (See abstract) and coatings for medicines (claim 30), wherein the polyurethane is obtained from polymerizing a poly(lactic) acid prepolymer with a diisocyanate for a time wherein all the free end groups have reacted with the diisocyanate (col 1, ln 57 to col 2, ln 5). This is in the same field of use of biodegradable polyurethanes using similar and compatible components as cited above in Novak. Seppela further teaches IR spectrometry is well suited to monitor the amount of isocyanate and reaction progress because NCO-groups have a characteristic peak at 2270 cm-1, (col 8, ln 10-16), and that monitoring the reaction progress will enable control and determination of the molar mass distribution and average molecular weight. (col 7, ln 47 to col 8, ln 9).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to monitor the isocyanate groups using IR spectrometry cited in Seppala to monitor the reaction of Novak because Seppala teaches the same field of use of biodegradable polyurethanes using similar and compatible components as cited above in Novak, and Seppela further teaches IR spectrometry is well suited to monitor the amount of isocyanate and reaction progress because NCO-groups have a characteristic peak at 2270 cm-1, (col 8, ln 10-16), and that monitoring the reaction progress will enable control and determination of the molar mass distribution and average molecular weight. (col 7, ln 47 to col 8, ln 9).

Claims 19 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heijkants, as evidenced by Rokicki, or in further view of Spaans, as applied to claim 17 and 28 above, and further in view of US 2009/0099600 A1 to Moore et al. (hereinafter Moore).

Regarding claims 19 and 30, as cited above and incorporated herein, Heijkants teaches claims 17 and 28.
Heijkants teaches the chain extender can be 1,4-butane diol and the diisocyanate as hexamethylene diisocyanate. (para 86).
Heijkants does not explicitly teach wherein C comprises two or more different diol compounds at different lengths.
However, Moore teaches a polyurethane used in the field of biomedical and biodegradable devices (See abstract and para 2-3), wherein the polyurethane is obtained from diisocyanates, polyols, and one or more chain extenders (para 23), wherein the diisocyanate can be hexamethylene diisocyanate (para 42), the polyol can contain segments of caprolactone and lactic acid (para 51), and the chain extenders include convention chain extenders such as butanediol (para 55). The above is in the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Heijkants. Moore further teaches the chain extenders further include ester diols used in combination with conventional extenders (para 58), wherein the ester diols have the formula 
    PNG
    media_image1.png
    90
    190
    media_image1.png
    Greyscale
, wherein R1 and R2 are independently C1-C20 alkylene (para 59), such as 
    PNG
    media_image2.png
    80
    314
    media_image2.png
    Greyscale
, (para 60), which qualify as diols with different chain lengths cited in claim 30. Moore further teaches the above ester diols can be used in combination with conventional extenders to produce polyurethanes that degrade at faster rates. (para 58).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to further use the 
    PNG
    media_image2.png
    80
    314
    media_image2.png
    Greyscale
chain extender of Moore in combination with the butanediol chain extender of Heijkants because Moore teaches the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Heijkants, and Moore further teaches the above ester diols can be used in combination with conventional extenders to produce polyurethanes that degrade at faster rates. (para 58).
Using the above teachings, the B-C-B correlates to ((4+7)+6+(4+7)) and 28 linear carbons, which also meets claim 19.

Claims 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heijkants, as evidenced by Rokicki, or in further view of Spaans, as applied to claim 17 and 28 above, and further in view of US 6,087,465 A to Seppala et al. (hereinafter Seppala).


Heijkants does not explicitly teach monitoring the isocyanate groups by FT-IR.
However, Seppela teaches a poly(esterurethane) and preparation thereof, used in the field of biodegradable polymers (See abstract) and coatings for medicines (claim 30), wherein the polyurethane is obtained from polymerizing a poly(lactic) acid prepolymer with a diisocyanate for a time wherein all the free end groups have reacted with the diisocyanate (col 1, ln 57 to col 2, ln 5). This is in the same field of use of biodegradable polyurethanes using similar and compatible components as cited above in Heijkants. Seppela further teaches IR spectrometry is well suited to monitor the amount of isocyanate and reaction progress because NCO-groups have a characteristic peak at 2270 cm-1, (col 8, ln 10-16), and that monitoring the reaction progress will enable control and determination of the molar mass distribution and average molecular weight. (col 7, ln 47 to col 8, ln 9).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to monitor the isocyanate groups using IR spectrometry cited in Seppala to monitor the reaction of Heijkants because Seppala teaches the same field of use of biodegradable polyurethanes using similar and compatible components as cited above in Heijkants, and Seppela further teaches IR spectrometry is well suited to monitor the amount of isocyanate and reaction progress because NCO-groups have a characteristic peak at 2270 cm-1, (col 8, ln 10-16), and that monitoring the reaction progress will enable control and determination of the molar mass distribution and average molecular weight. (col 7, ln 47 to col 8, ln 9).

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766                 

/RACHEL KAHN/Primary Examiner, Art Unit 1766